Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claims 1-15 are pending and examined herein.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1)	Claims 1-3, 7-11, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 7,812,049 (‘049). Although the claims at issue are not identical, they are obvious over each other. The Patent ‘049 teach the treatment of erythema resulting from rosacea comprising topically administering about 0.05% to about 30%, or about 0.1% to about 10% of oxymetazoline or oxymetazoline hydrochloride in a therapeutically effective amount (see claims 1 and 8).  The composition comprises about 50% to about 99.999% or 70% to about 99.99% of the carrier (see claims 9 and 10).  The composition can be formulated as a solution gel, lotion, cream, or ointment for example (see claims 2-6). Instant claims and claims of ‘049 are substantially overlapping and are obvious over each other.
 Patent ‘049 does not specifically teach a range of about 0.001% to about 3% of oxymetazoline HCl.
It is within the skill of the art to determine the effective amount of oxymetazoline through routine experimentation to determine an effective range for the purposes of providing treatment for erythema.  It is noted that "[W]here the general conditions of a 


2)	Claims 1-3, 7-11, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,420,688 (‘688). Although the claims at issue are not identical, they are obvious over each other. The Patent ‘688 teach the treatment of erythema resulting from rosacea comprising topically administering about 0.001% to 3% w/w of oxymetazoline or oxymetazoline hydrochloride in a therapeutically effective amount (see claim 11).  The composition comprises about 50% to about 99.999% or 70% to about 99.99% of the carrier (see claim 12).  The composition can be formulated as a solution gel, lotion, cream, or ointment for example (see claims 2, 4). Instant claims and claims of ‘688 are substantially overlapping and are obvious over each other.

3)	Claims 1-3, 7-11, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,815,929 (‘929). Although the claims at issue are not identical, they are obvious over each other. The Patent ‘929 teach the treatment of erythema resulting from rosacea comprising topically administering about 0.001% to 3% w/w of oxymetazoline or oxymetazoline hydrochloride in a therapeutically effective amount (see claims 1 and 8).  The composition comprises about 50% to about 99.999% or 70% to about 99.99% of the carrier (see claims 9 and 10).  The composition can be formulated as a solution gel, lotion, cream, or ointment for example (see claims 2-


4)	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,974,773 (‘773). Although the claims at issue are not identical, they are obvious over each other. The Patent ‘773 teach the treatment of erythema resulting from rosacea comprising topically administering about 1% or 1.5% w/w of oxymetazoline hydrochloride. The composition can be in the form of cream. See claim 3. The composition comprises emulsifying agents (cetostearyl alcohol, ceteareth-6, ceteareth-25 etc.), oleyl alcohol, lanolin, water. See claims 4, 5. Instant claims and claims of ‘773 are substantially overlapping and are obvious over each other
Therefore, the instant claims 1-15 are seen to be obvious over claims 1-7 of the patent ‘773. 

5)	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,801,857 (‘857). Although the claims at issue are not identical, they are obvious over each other. The Patent ‘857 teach the treatment of erythema resulting from rosacea comprising topically administering about 1% or 1.5% w/w of oxymetazoline hydrochloride. The composition can be in the form of cream. See claim 3. The composition comprises emulsifying agents (cetostearyl alcohol, ceteareth-6, ceteareth-25 etc.), lanolin, water. See claims 4, 5. Instant claims and claims of ‘857 are substantially overlapping and are obvious over each other
6)	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,883,838 (‘838). 
Although the claims at issue are not identical, they are obvious over each other. The Patent ‘838 teaches pharmaceutical compositions comprising about 0.0075% to about 2% by weight of oxymetazoline, 1 to about 50% of an emollient (i.e. carrier) and to about 25% by weight of an emulsifier, wherein the composition is in a cream (see claim 1), and emulsifier.  The composition can have preservatives and topically active anti-rosacea agent (see claims 3 and 4).  The specification teaches that the composition can be used to treat erythema associated with rosacea (see column 13, line 19) and rosacea (see column 14, lines 45-49). 
Patent ‘838 does not teach a range of about 0.001% to about 3% of oxymetazoline HCl.

One skilled in the art would have found it obvious to use a range of about 0.001% to about 3% of oxymetazoline HCl because ‘838 teaches a range that encompasses part of the range.  It is within the skill of the art to determine the range through routine experimentation.  

7)	Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 9-32 of copending Application No. 14/521,094 (‘094).
Application ‘094 teach pharmaceutical compositions comprising 0.15% to about 2% oxymetazoline HCI, emulsifiers, lanolin, oleyl alcohol (fatty alcohol) wherein the 
One skilled in the art would have found it obvious to use a range of about 0.001% to about 3% of oxymetazoline HCl because ‘094 teaches a range that encompasses part of the range.  It is within the skill of the art to determine the range through routine experimentation.  
This is a provisional nonstatutory double patenting rejection.

8)	Claims 1-3, 7-11, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,877,793 (‘793).
793 teach a method of treating telangiectasias of rosacea in a subject comprising administering topically to skin a composition comprising a therapeutically effective amount, such as about 0.05% to about 30%, about 0.1% to about 10%, and 0.1% to about 10% of an alpha-adrenoreceptor agonist such as oxymetazoline HCl. The composition can be a gel, lotion or cream for example. The composition comprises about 50% or about 70% to about 99.999% of a carrier. It would have been obvious to a person of ordinary skill in the art to employ the composition comprising a therapeutically effective amount, such as about 0.05% to about 30%, about 0.1% to about 10%, and 0.1% to about 10% of an alpha-adrenoreceptor agonist such as oxymetazoline HCl to treat erythema associated with rosacea because ‘793 teaches that the composition comprising a 
One skilled in the art would have found it obvious to use a range of about 0.001% to about 3% of oxymetazoline HCl because ‘793 teaches a range that encompasses part of the range.  It is within the skill of the art to determine the range through routine experimentation.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7, 15 recite the limitation "antioxidants" in the claim.  There is insufficient antecedent basis for this limitation in the claim, since claims 1, 8 recite oxymetazoline hydrochloride as the sole active agent in the composition. 



Prior Art made of Record:
US 20020006961 A1 
 
TITLE: Method and composition for treating mammalian nasal and sinus diseases caused by inflammatory response; inflammatory response reduced can be erythema; therapeutic agent is oxymetazoline

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627